DETAILED ACTION
This Office Action is in response to the communication filed on 6/27/2022.
Claims 1-20 are pending. Claims 1-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
The objections to the specifications have been withdrawn due to applicant’s amendments.
The objection to the drawings has been withdrawn due to applicant’s amendment.
The objections to claims 15 and 20 have been withdrawn duo to applicant’s amendments.
In response to applicant’s arguments that the independent claims are patentable as amended because Mihm does not disclose each claim limitation of the amended independent claims because applicant’s arguments are moot in view of newly found art necessitated by applicant’s amendments to the independent claims.
In response to Applicant’s arguments that depended claims are allowable by virtue of their dependency from allowable independent claims. Examiner respectfully disagrees because the independent claims are not patentable and rejected under 35 U.S.C. 103 as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 6-7, 8-12, 14, 15, 16-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Butcher (U.S. 20180314511).

Regarding claim 1,
Mihm discloses: a system comprising: a controller to operate in an out of band fashion with respect to a central processing unit (Mihm, [Fig. 4 element 301 and 350, Col 4. Line 29 - 35] a mechanism by which an Out-Of-Band (OOB) connection can pass data back and forth across a variety of networks via the BMC), the controller comprising: a memory; and a processing element to: (Mihm, [Fig. 4 element 351 and 353, Col 7 line 26] The BMC 350 has its own processor 351 and memory 353) request a firmware module from one or more computing system over a network (Mihm, [Col. 2 line 58 – Col. 3 line 8 and Fig. 2 element 100] a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in block 1018. The BIOS image may be retrieved from a variety of locations, including a neighboring system); and cause the firmware module to be communicated to a storage controller for installation on a storage device (Mihm, [Col. 2 line 58 – Col. 3 line 7] A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC);
Mihm does not disclose: 
a second firmware module
cause the second firmware module to be communicated to a second storage controller for installation on a second storage device 
However, in the sale field of endeavor Butcher discloses: and a second firmware module ([0126] first firmware image and a second firmware image associated with the second memory device); and cause the second firmware module ([0126] first firmware image and a second firmware image associated with the second memory device) to be communicated ([0126] a firmware image 140b can be remotely communicated via an out-of-band communication to the IHS 100) to a second storage controller for installation on a second storage device ([0126] the processor selectively replaces the first firmware image on the first memory device with the second firmware image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Butcher in the OOB firmware storage and installation system of Mihm by storing a second firmware image on a second storage device. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide automatic intra-system firmware update of a persistent memory device (0004). A person of ordinary skill could have reasonably concluded using OOB communication techniques for firmware image updates on multiple devices with multiple images would provide for (i) enablement of firmware updates, (ii) enablement of version rollback to a lower version, (iii) enablement of version update to a highest available version, and others (0043).

Regarding claim 2,
Mihm and Butcher disclose: the system of Claim 1, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises 
Mihm further discloses: buffering the firmware module in the memory and transmitting the firmware module from the memory to the storage controller (Mihm, [Col 7 line 20-24] The processor 301 may be connected to the BMC 350. The BMC may be connected to the BIOS flash device via a bidirectional buffer, allowing the BMC to have indirect access to the BIOS flash device for the purpose of updating the BIOS flash image).

Regarding claim 5,
Mihm and Butcher disclose: the system of Claim 1, 
Mihm further discloses: wherein the processing element of the controller is to request the firmware module from the one or more computing systems over the network responsive to a trigger (Mihm, [Abstract] When a server equipped with a baseboard management controller (BMC) and detects that its BIOS code image is corrupted or out of date, it may broadcast a request for an image update over an out-of-band network).

Regarding claim 6,
Mihm and Butcher disclose: the system of Claim 5, 
Mihm further discloses: wherein the trigger comprises a determination that a Basic Input/Output System (BIOS) module of the system is unbootable and wherein the firmware module is a BIOS module to replace the unbootable BIOS module (Mihm, [Abstract] When a server equipped with a baseboard management controller (BMC) and detects that its BIOS code image is corrupted or out of date, it may broadcast a request for an image update over an out-of-band network).

Regarding claim 7,
Mihm and Butcher disclose: the system of Claim 1,
Butcher further discloses: the storage controller to store the firmware module on a first partition of the storage device that is separate from a second partition that stores a previous version of the firmware module (Butcher, [0024 and Fig. 1 elements 102a, 102b] persistent memory devices 102 include a first persistent memory device 102a that contains: (I) a first firmware image 140a; (ii) version identifying information 142a associated with the first firmware image 140a; and (iii) device type identifying information 144a stored in NV memory 136. Persistent memory devices 102 include a second persistent memory device 102b that contains: (I) a second firmware image 140b; (ii); [0026 and 0024 and Fig. 1 element(s) 102a, 102b] a memory original equipment manufacturer (OEM) can write data to an allocated partition in NV memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Butcher in the retrieving and storing of a firmware image in Mihm by storing previous versions of firmware modules in separate storage locations. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to have a system that is capable of firmware rollbacks (Butcher, [0043] Gating of this capability allows the IHS to maintain current firmware images of the persistent memory devices. Gating is a process in which a predetermined set of conditions, when established, permits a second process to occur. Another example of a configuration setting is: (ii) enablement of version rollback to a lower version. In response to finding some incompatibility or other issue with a later version of the firmware image, the system can automatically or be manually directed to revert back to a lower version of the firmware image).

Regarding claim 8,
Mihm and Butcher disclose: the system of Claim 1, 
Mihm further discloses: wherein the processing element of the controller is to instruct the central processing unit to cease access to a previous version of the firmware module prior to causing the firmware module to be communicated to the storage controller for installation on the storage device (Mihm, [Col 3 line 8 -11 and Fig. 1 element 1020] Once the image has been retrieved, the processors are stopped and put into a "reset" state in block 1020. The BMC updates the BIOS flash image).

Regarding claim 9,
Mihm and Butcher disclose: the system of Claim 1, 
Mihm further discloses: further comprising the central processing unit and the storage controller (Mihm, [Fig. 4 element 301 and 350).

Regarding claim 10,
Mihm and Butcher disclose: the system of Claim 9, 
Mihm further discloses: further comprising the storage device or a network controller to interface with the network (Mihm, [Fig. 4 element 355).

Regarding claim 11,
Mihm discloses: a method comprising: requesting, by a controller that operates in an out of band fashion with respect to a central processing unit, a firmware module from one or more computing systems over a network (Mihm, [Col. 2 line 58 – Col. 3 line 8 and Fig. 2 element 100] a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in block 1018. The BIOS image may be retrieved from a variety of locations, including a neighboring system); and causing the firmware module to be communicated to a storage controller for installation on a storage device (Mihm, [Col. 2 line 58 – Col. 3 line 7] A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC).
Mihm does not disclose: 
a second firmware module
cause the second firmware module to be communicated to a second storage controller for installation on a second storage device 
However, in the sale field of endeavor Butcher discloses: and a second firmware module ([0126] first firmware image and a second firmware image associated with the second memory device); and cause the second firmware module ([0126] first firmware image and a second firmware image associated with the second memory device) to be communicated ([0126] a firmware image 140b can be remotely communicated via an out-of-band communication to the IHS 100) to a second storage controller for installation on a second storage device ([0126] the processor selectively replaces the first firmware image on the first memory device with the second firmware image).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 12,
Mihm and Butcher disclose: the method of Claim 11, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device 
Mihm further discloses: comprises buffering the firmware module in a memory of the controller and transmitting the firmware module from the memory to the storage controller (Mihm, [Col 7 line 20-24] The processor 301 may be connected to the BMC 350. The BMC may be connected to the BIOS flash device via a bidirectional buffer, allowing the BMC to have indirect access to the BIOS flash device for the purpose of updating the BIOS flash image).

Regarding claim 14,
Mihm and Butcher disclose: the method of Claim 11, 
Mihm further discloses: further comprising requesting the firmware module from the one or more computing systems over the network responsive to a trigger.

Regarding claim 15,
Mihm and Butcher disclose: the method of Claim 14, 
Mihm further discloses: wherein the trigger comprises a determination that a Basic Input/Output System (BIOS) module of a system is unbootable and wherein the firmware module is a BIOS module to replace the unbootable BIOS module.

Regarding claim 16,
Mihm discloses: at least one non-transitory machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to: (Mihm, [Col. 7 line 40 – 65] a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements)) request, by a controller that operates in an out of band fashion with respect to a central processing unit, a firmware module from a computing system over a network (Mihm, [Col. 2 line 58 – Col. 3 line 8 and Fig. 2 element 100] a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in block 1018. The BIOS image may be retrieved from a variety of locations, including a neighboring system); and cause the firmware module to be communicated to a storage controller for installation on a storage device (Mihm, [Col. 2 line 58 – Col. 3 line 7] A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC).
Mihm does not disclose: 
a second firmware module
cause the second firmware module to be communicated to a second storage controller for installation on a second storage device 
However, in the sale field of endeavor Butcher discloses: and a second firmware module ([0126] first firmware image and a second firmware image associated with the second memory device); and cause the second firmware module ([0126] first firmware image and a second firmware image associated with the second memory device) to be communicated ([0126] a firmware image 140b can be remotely communicated via an out-of-band communication to the IHS 100) to a second storage controller for installation on a second storage device ([0126] the processor selectively replaces the first firmware image on the first memory device with the second firmware image).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 17,
Mihm and Butcher disclose: the medium of Claim 16, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises 
Mihm further discloses: buffering the firmware module in a memory of the controller and transmitting the firmware module from the memory to the storage controller (Mihm, [Col 7 line 20-24] The processor 301 may be connected to the BMC 350. The BMC may be connected to the BIOS flash device via a bidirectional buffer, allowing the BMC to have indirect access to the BIOS flash device for the purpose of updating the BIOS flash image).

Regarding claim 19,
Mihm and Butcher disclose: the medium of Claim 16, 
Mihm further discloses: the instructions when executed by a machine to cause the machine to request the firmware module from the one or more computing systems over the network responsive to a trigger (Mihm, [Col 2 line 43-57] In another embodiment, an update may be requested even if booting to the OS will not fail, i.e., the BIOS is not corrupted, but perhaps, merely out of date).

Regarding claim 20,
Mihm and Butcher disclose: the medium of Claim 19, 
Mihm further discloses: wherein the trigger comprises a determination that a Basic Input/Output System (BIOS) module of a system is unbootable and wherein the firmware module is a BIOS module to replace the unbootable BIOS module (Mihm, [Col 2 line 39-41] If all allowable attempts to boot the system fail, then the BIOS is assumed to be corrupted and requires an update).

Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Butcher (U.S. 20180314511) and in further view of Rothman (U.S. 20070300051).

Regarding claim 3,
Mihm and Butcher discloses: the system of Claim 1, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises: 
Mihm further discloses: and communicating a location of the firmware module in the system memory to the storage controller (Mihm, [Col. 3 line 3-7] In other embodiments, the image may be sent to the BMC with an update command, or automatically retrieved from a specific server or location by the BMC).
Mihm and Butcher does not disclose: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit;
However, in the same field of endeavor Rothman teaches: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit (Rothman, [0020] In certain embodiments, the I/O controller 146 may implement… Remote Direct Memory Access (RDMA), or any other suitable networking protocol);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rothman in the retrieving and storing of a firmware image in Mihm and Butcher by transferring a firmware module into the system memory of the CPU via RDMA. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to transfer data without using resources of the computing system (Rothman, [0020] Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003)). A person of ordinary skill could have reasonably selected RDMA as in Rother for use the transfer of data because a person of ordinary skill would have reasonably concluded that RDMA protocol suite provides more efficient and scalable computing while leveraging existing, industry-standard Ethernet infrastructures. Since the RDMA protocol can place data directly into its final memory destination, system processors and memory are freed up for user applications (Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003), [line 3-4]).

Regarding claim 13,
Mihm and Butcher discloses: the method of Claim 11, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises: 
Mihm further discloses: and communicating a location of the firmware module in the system memory to the storage controller (Mihm, [Col. 3 line 3-7] In other embodiments, the image may be sent to the BMC with an update command, or automatically retrieved from a specific server or location by the BMC).
Mihm and Butcher does not disclose: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit
However, in the same field of endeavor Rothman teaches: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit (Rothman, [0020] In certain embodiments, the I/O controller 146 may implement… Remote Direct Memory Access (RDMA), or any other suitable networking protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rothman in the retrieving and storing of a firmware image in Mihm and Butcher by transferring a firmware module into the system memory of the CPU via RDMA. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to transfer data without using resources of the computing system (Rothman, [0020] Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003)). A person of ordinary skill could have reasonably selected RDMA as in Rother for use the transfer of data because a person of ordinary skill would have reasonably concluded that RDMA protocol suite provides more efficient and scalable computing while leveraging existing, industry-standard Ethernet infrastructures. Since the RDMA protocol can place data directly into its final memory destination, system processors and memory are freed up for user applications (Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003), [line 3-4]).

Regarding claim 18,
Mihm and Butcher discloses: the medium of Claim 16, wherein causing the firmware module to be communicated to the storage controller for installation on the storage device comprises: 
Mihm further discloses: and communicating a location of the firmware module in the system memory to the storage controller.
Mihm and Butcher does not disclose: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit;
However, in the same field of endeavor Rothman teaches: requesting that the firmware module be transferred via remote direct memory access (RDMA) into a system memory coupled to the central processing unit (Rothman, [0020] In certain embodiments, the I/O controller 146 may implement… Remote Direct Memory Access (RDMA), or any other suitable networking protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rothman in the retrieving and storing of a firmware image in Mihm and Butcher by transferring a firmware module into the system memory of the CPU via RDMA. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to transfer data without using resources of the computing system (Rothman, [0020] Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003)). A person of ordinary skill could have reasonably selected RDMA as in Rother for use the transfer of data because a person of ordinary skill would have reasonably concluded that RDMA protocol suite provides more efficient and scalable computing while leveraging existing, industry-standard Ethernet infrastructures. Since the RDMA protocol can place data directly into its final memory destination, system processors and memory are freed up for user applications (Architectural Specifications for RDMA over TCP/IP" Version 1.0 (October 2003), [line 3-4]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Butcher (U.S. 20180314511), and in further view of Tung (U.S. 20180173516).

Regarding claim 4,
Mihm discloses: The system of Claim 1, wherein the processing element of the controller is to: 
Mihm does not disclose: periodically poll the one or more computing systems over the network to inquire whether a firmware update is available; receive an indication from the one or more computing systems that a firmware update is available; and request the firmware module from the one or more computing systems responsive to the indication.
Tung discloses: periodically poll the one or more computing systems over the network to inquire whether a firmware update is available (Tung, [0047] The update service can re-check whether the new firmware update is available after a predetermined time period); receive an indication from the one or more computing systems that a firmware update is available (Tung, [0047] At step 222, the update service can determine whether a new firmware update is available from a vendor); and request the firmware module from the one or more computing systems responsive to the indication (Tung, [0048] in an event that the new firmware update is available, the CMS can download, and save the new firmware update).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Tung in the retrieving and storing of a firmware image in Mihm and Butcher by periodically checking to see if a firmware image update is available and obtaining the image update if it is confirmed to be available. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide a system to avoid tedious time-consuming work (Tung, [0004-0005]).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mihm (U.S. 7809836), in view of Butcher (U.S. 20180314511), and in further view of Maity (U.S. 20150081829).

Regarding claim 21,
Mihm in view of Butcher discloses: The system of Claim 1, wherein the firmware module comprises a BIOS module and the second firmware module comprises 
Mihm in view of Butcher does not disclose microcode.
However, in the same field of endeavor Maity discloses microcode ([0008] the codes include a BIOSSD update module, configured to: when the first BIOSSD collection is newer than the second BIOSSD collection, receive the copy of the first BIOSSD collection from the BIOS chip through the KCS interface, and replace the second BIOSSD collection with the copy of the first BIOSSD collection received from the BIOS chip; [0046] The term "code", as used herein, may include software, firmware, and/or microcode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Maity in the retrieving and storing of a firmware image in Mihm and Butcher by including microcode in the firmware update. This would have been obvious because the person having ordinary skill in the art would have been motivated in order update settings data using OOB methods across computers (Maity, [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436